Judgment *809unanimously affirmed. Memorandum: Defendant was convicted of two counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1], [4]) and one count each of reckless endangerment in the second degree (Penal Law § 120.20) and menacing in the third degree (Penal Law § 120.15). Upon our review of the record, we conclude that the evidence is legally sufficient to support the verdict (see, People v Bleakley, 69 NY2d 490, 495) and that the verdict with respect to the two weapons counts is not against the weight of the evidence (see, People v Yeldon, 251 AD2d 1047; People v De Jac, 219 AD2d 102, 106, lv denied 88 NY2d 935). County Court properly permitted the People to introduce into evidence excerpts from the owner’s manual for the weapon that defendant was charged with possessing. The manual was found in a locked briefcase, which also contained various personal papers bearing defendant’s name, including defendant’s membership card for the National Rifle Association. The manual was relevant to the issue of possession and therefore admissible (see, People v Scarola, 71 NY2d 769, 777). Because defendant failed to object to the jury instruction challenged on appeal and, indeed, stipulated to that instruction before it was given, no issue with respect to the instruction is preserved for our review (see, CPL 470.05 [2]; People v Moyer, 237 AD2d 990, lv denied 89 NY2d 1097). (Appeal from Judgment of Jefferson County Court, Clary, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pine, J. P., Lawton, Hayes, Callahan and Fallon, JJ.